Exhibit 10

ASSOCIATE STOCK OWNERSHIP PLAN RESOLUTIONS

Upon motion made by Director Fitzpatrick and seconded by Director Cohen, the
following resolution was unanimously approved:

WHEREAS, the Company maintains in effect the Third Federal Savings Associate
Stock Ownership Plan (the “ Plan”), originally effective January 1, 2006; and

WHEREAS, it is desired to further amend the Plan. Now, therefore,

BE IT RESOLVED, that the First Amendment to the Third Federal Savings Associate
Stock Ownership Plan (Exhibit “D”), substantially in the form on file with the
Secretary, be adopted; and

RESOLVED FURTHER, that the officers of the Company be authorized and directed to
cause such further changes to be made to the Plan and its related trust as they
deem necessary or advisable and which either do not materially affect the
substance thereof or are required by the District Director of Internal Revenue
as a condition to the issuance of a determination to the effect that the Plan
will continue to qualify under Section 401(a) of the Internal Revenue Code of
1986, as amended, and that the Trust will continue to be exempt from federal
income taxes under Section 501(a) of the Code; and

RESOLVED FURTHER, that the officers of the Association are authorized and
directed to execute each instrument approved and adopted hereby, including any
instrument effecting further changes in the Plan under the authority of this
resolution, and to take any and all such further actions as they determine to be
necessary or advisable to carry out the purposes of the foregoing resolution.

BOARD OF DIRECTORS MEETING HELD ON FEB 22 2007



--------------------------------------------------------------------------------

EXHIBIT D

BOARD OF DIRECTORS MEETING HELD ON FEB 22 2007

FIRST AMENDMENT

TO

THIRD FEDERAL SAVINGS ASSOCIATE

STOCK OWNERSHIP PLAN

The Third Federal Savings Associate Stock Ownership Plan (the “Plan”),
originally effective as of January 1, 2006, is hereby amended, effective as of
January 1, 2006, in the respects hereinafter set forth.

1. Section 1.1 of the Plan is hereby amended by deleting the definition of
“Early Retirement Date.”

2. Paragraph (b) of Section 2.6 of the Plan is hereby amended to provide as
follows:

 

  (b) Notwithstanding the provisions of paragraph (a), Service completed by an
employee prior to a Break in Service shall not be included in determining an
employee’s years of Vesting Service unless either:

 

  (i) the employee had a nonforfeitable right to any portion of his Account
before his Break in Service commenced, or

 

  (ii) the number of his consecutive Breaks in Service is fewer than the greater
of five or the aggregate number of his years of Vesting Service before his Break
in Service commenced.

3. Section 4.8 of the Plan is hereby amended to provide as follows:

 

  4.8 Vesting of Employer Contributions

A Participant’s vested interest in Employer Contributions allocated to his
Account for the Plan Year ending December 31, 2006, shall be zero percent until
the Participant has completed five years of Vesting Service at which time his
vested interest in such amount be 100 percent. A Participant’s vested interest
in Employer Contributions allocated to his Account for Plan Years beginning
after December 31, 2006, shall be determined under the following table:

 

Years of Vesting Service

   Nonforfeitable
Vested
Percentage  

less than 2

   0 %

2

   25 %

3

   50 %

4

   75 %

5 or more

   100 %



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if a Participant is employed by an Employer or a
Related Company on his Normal Retirement Date, the date he becomes Disabled, or
the date he dies, his vested interest in his Account shall be 100 percent.

*            *            *

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer this 22 day of February, 2007.

 

THIRD FEDERAL SAVINGS AND LOAN ASSOCIATION OF CLEVELAND By   /s/ Marianne
Piterans Title:   Director of Human Resources